



COURT OF APPEAL FOR ONTARIO

CITATION: Akeelah v. Chow, 2019 ONCA 343

DATE: 20190426

DOCKET: C65784

Lauwers, van Rensburg and Trotter JJ.A.

BETWEEN

Dawood Yousef Akeelah

Plaintiff (Appellant)

and

Allen W. Chow and
    Information Communication

Services
    Inc. (Also known as ICS Inc.)

Defendants (Respondents)

No one appearing for the appellant

Shaunak Desai, for the respondents

Heard: April 23, 2019

On appeal from the judgment of Justice Robert Nightingale
    of the Superior Court of Justice, dated July 20, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Matter has settled.

[2]

Appeal dismissed without costs.


